FILED
                              NOT FOR PUBLICATION                           MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BOB SAVAGE,                                      No. 12-15931

                Plaintiff - Appellant,           D.C. No. 2:08-cv-01346-LKK-
                                                 JFM
  v.

SUZAN HUBBARD, Warden; et al.,                   MEMORANDUM *

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                               Submitted May 14, 2013 **

Before:         LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       California state prisoner Bob Savage appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging federal and state law

claims arising from being temporarily removed from a program under which meals



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
were delivered to him and other inmates in their cells. We have jurisdiction under

28 U.S.C. § 1983. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Savage’s

deliberate indifference claim because Savage failed to raise a genuine dispute of

material fact as to whether defendants knew of and consciously disregarded a

serious risk of harm to his health when a prison doctor authorized Savage’s

temporary removal from the in-cell meal program. See Farmer v. Brennan, 511

U.S. 825, 834 (1994) (setting forth objective and subjective prongs of deliberate

indifference claim); Toguchi, 391 F.3d at 1059-1060 (neither conduct rising to the

level of negligence nor inmate’s difference of opinion with physician is sufficient

to establish deliberate indifference).

      The district court properly granted summary judgment on Savage’s equal

protection claim because Savage failed to raise a triable dispute as to whether

defendants intentionally treated him differently from other, similarly-situated

inmates, and whether any such difference in treatment was not rationally related to

valid penological interests. See City of Cleburne, Tex. v. Cleburne Living Ctr.,

Inc., 473 U.S. 432, 439 (1985) (setting forth elements of equal protection claim).

      The district court properly granted summary judgment on Savage’s claims


                                          2                                       12-15931
under Title II of the Americans with Disabilities Act (“ADA”) and Section 504 of

the Rehabilitation Act because Savage failed to raise a triable dispute as to whether

defendants knew that removing him from the in-cell meal program would likely

harm any federally protected right, and that they failed to act upon that likelihood.

See Duvall v. County of Kitsap, 260 F.3d 1124, 1138-39 (9th Cir. 2001) (setting

forth test for intentional discrimination under the ADA and the Rehabilitation Act),

      Issues raised in Savage’s brief that are not supported by argument—such as

the partial dismissal of his remaining claims; the dismissal of his state law claims

because the district court declined to exercise supplemental jurisdiction; and the

denials of his motions for discovery, a preliminary injunction, the appointment of

counsel, and other relief—are deemed abandoned. See Acosta-Huerta v. Estelle, 7

F.3d 139, 144 (9th Cir. 1992).

      Savage’s remaining contentions regarding defendants’ alleged submission of

unsigned declarations and the district court’s allegedly erroneous denial of his

request for a directed verdict are unpersuasive.

      AFFIRMED.




                                           3                                    12-15931